                    Case 2:20-cv-01571-JAM-KJN Document 9 Filed 08/20/21 Page 1 of 2
       1

       2

       3

       4

       5

       6

       7

       8
                                                     UNITED STATES DISTRICT COURT
       9

     10                                              EASTERN DISTRICT OF CALIFORNA

     11
            JEVON WARD,                                                              Case No. 2:20-cv-01571-JAM-KLN
     12

     13                                 Plaintiff,
                                                                                     ORDER GRANTING JOINT STIPULATION
     14     vs.                                                                      TO CONTINUE ALL DATES AND
                                                                                     DEADLINES IN THE PRETRIAL
     15     HOME DEPOT U.S.A. INC., and DOES 1                                       SCHEDULING ORDER AND RELATED
            through 50, inclusive,                                                   DEADLINES
     16

     17                                 Defendants.

     18

     19
                     Based on the Parties’ Joint Stipulation to Continue All Dates and Deadlines in the Pretrial
     20
           Scheduling Order and Related Deadlines, and good cause having been shown, the Court orders the
     21
           following:
     22
                     All dates and deadlines in the Status (Pre-Trial Scheduling) Order shall be continued, as
     23
           follows:
     24
                                March 25, 2022: deadline to disclose experts;
     25
                                April 15, 2022: deadline to make supplemental disclosures and disclose rebuttal
     26
                                 experts;
     27
                                May 13, 2022: deadline to file joint mid litigation statement;
     28

Law Offices of Corren & Corren
3425 Brookside Road, Suite B                                                -1-__
Stockton, CA 95219                             Order Granting Joint Stipulation to Continue All Dates and Deadlines
(209) 478-2621
                    Case 2:20-cv-01571-JAM-KJN Document 9 Filed 08/20/21 Page 2 of 2
       1                  May 27, 2022: deadline to complete discovery;

       2                        July 8, 2022: deadline to file dispositive motions;

       3                        August 23, 2022 at 1:30 PM: hearing on dispositive motions;

       4                        October 14, 2022 at 11:00 AM: Pretrial Conference; and

       5                        November 28, 2022 at 9:00 AM: Trial.

       6             IT IS SO ORDERED.

       7

       8 DATED: August 19, 2021                                                 /s/ John A. Mendez
                                                                                THE HONORABLE JOHN A. MENDEZ
       9
                                                                                UNITED STATES DISTRICT COURT JUDGE
     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27

     28

Law Offices of Corren & Corren
3425 Brookside Road, Suite B                                                -2-__
Stockton, CA 95219                             Order Granting Joint Stipulation to Continue All Dates and Deadlines
(209) 478-2621
